Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 26, 2006, by and among MathStar, Inc., a Delaware corporation
(the “Company”), and the several purchasers signatory hereto (each a “Purchaser”
and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:

“Advice” shall have the meaning set forth in Section 6(f).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereinafter be reclassified.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the earlier of: (i) the 90th calendar day following the Closing
Date; provided, that, if the Commission reviews and has written comments to the
filed Registration Statement, then the Effectiveness Deadline under this clause
(i) shall be the 120th calendar day following the Closing Date, and (ii) the
fifth (5th) Trading Day following the date on which the Company is notified by
the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments and the effectiveness of the
Registration Statement may be accelerated.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).


--------------------------------------------------------------------------------




“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Registration Statement required to
be filed pursuant to Section 2(a), the 45th calendar day following the Closing
Date.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registrable Securities” means all of (i) the Shares issuable (ii) the Warrant
Shares issuable, (iii) any additional shares issuable in connection with any
anti-dilution provisions in the Warrants (without giving effect to any
limitations on exercise set forth in the Warrant) and (iv) any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event; provided, that the Holder has completed and
delivered to the Company a Selling Shareholder Questionnaire; and provided,
further, that a Holder’s security shall cease to be Registrable Securities upon
the earliest to occur of the following:  (A) sale pursuant to a Registration
Statement or Rule 144 under the

2


--------------------------------------------------------------------------------




Securities Act (in which case, only such security sold shall cease to be a
Registrable Security); or (B) such security becoming eligible for sale by the
Holder pursuant to Rule 144(k).

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Shareholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

“Subscription Amount” means $4.00 (as subject to adjustment for stock splits,
stock dividends, and stock combinations affecting the Shares), being the per
share purchase price paid by each Purchaser for the securities purchased by such
Purchaser pursuant to the Purchase Agreement.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its primary Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

3


--------------------------------------------------------------------------------




“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.


2.             REGISTRATION.


(A)           ON OR PRIOR TO THE FILING DEADLINE, THE COMPANY SHALL PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.  THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE
COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES
ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE
FORM IN ACCORDANCE WITH THE SECURITIES ACT AND THE EXCHANGE ACT) AND SHALL
CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT TO WRITTEN COMMENTS RECEIVED FROM
THE COMMISSION UPON A REVIEW OF SUCH REGISTRATION STATEMENT) THE “PLAN OF
DISTRIBUTION” ATTACHED HERETO AS ANNEX A.


(B)           THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS SOON AS PRACTICABLE AND,
IN ANY EVENT, NO LATER THAN THE EFFECTIVENESS DEADLINE (INCLUDING FILING WITH
THE COMMISSION A REQUEST FOR ACCELERATION OF EFFECTIVENESS IN ACCORDANCE WITH
RULE 461 PROMULGATED UNDER THE SECURITIES ACT WITHIN FIVE (5) BUSINESS DAYS
AFTER THE DATE THAT THE COMPANY IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS
EARLIER) BY THE COMMISSION THAT A REGISTRATION STATEMENT WILL NOT BE “REVIEWED,”
OR NOT BE SUBJECT TO FURTHER REVIEW AND THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT MAY BE ACCELERATED) AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP
THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL
THE EARLIER OF (I)  SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT HAVE BEEN PUBLICLY SOLD BY THE HOLDERS, OR (II) THE
DATE THAT ALL REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT MAY
BE SOLD BY NON-AFFILIATES WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE 144(K) AS
DETERMINED BY COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO
SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE
AFFECTED HOLDERS (THE “EFFECTIVENESS PERIOD”).  THE COMPANY SHALL ENSURE THAT
EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND
PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF PROSPECTUSES, IN THE
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT MISLEADING.  SUCH
REGISTRATION STATEMENT SHALL ALSO COVER, TO THE EXTENT ALLOWABLE UNDER THE
SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER (INCLUDING RULE 416), SUCH
INDETERMINATE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK RESULTING FROM STOCK
SPLITS, STOCK DIVIDENDS OR SIMILAR TRANSACTIONS WITH RESPECT TO THE REGISTRABLE
SECURITIES.  THE COMPANY SHALL TELEPHONICALLY REQUEST EFFECTIVENESS OF A
REGISTRATION STATEMENT AS OF 5:00 PM EASTERN TIME ON A TRADING DAY.   THE
COMPANY SHALL IMMEDIATELY NOTIFY THE HOLDERS VIA FACSIMILE OR E-MAIL OF THE
EFFECTIVENESS OF A REGISTRATION STATEMENT ON THE SAME TRADING DAY THAT THE
COMPANY TELEPHONICALLY CONFIRMS EFFECTIVENESS WITH THE COMMISSION, WHICH SHALL
BE THE DATE REQUESTED FOR EFFECTIVENESS OF A REGISTRATION STATEMENT.  THE
COMPANY SHALL, BY 9:30 AM EASTERN TIME ON THE TRADING DAY AFTER THE EFFECTIVE
DATE (AS DEFINED IN THE PURCHASE AGREEMENT), FILE A FINAL PROSPECTUS WITH THE
COMMISSION PURSUANT TO RULE 424.  FAILURE TO SO NOTIFY THE HOLDER WITHIN 1
TRADING DAY OF SUCH NOTIFICATION OR EFFECTIVENESS OR FAILURE TO FILE A FINAL
PROSPECTUS AS AFORESAID SHALL BE DEEMED AN EVENT UNDER SECTION 2(C).


(C)             IF: (I) THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO
THE FILING DEADLINE, (II) A REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY
THE COMMISSION (OR OTHERWISE DOES NOT BECOME EFFECTIVE) ON OR PRIOR TO ITS
EFFECTIVENESS DEADLINE OR (III) AFTER ITS EFFECTIVE DATE, SUCH REGISTRATION
STATEMENT CEASES FOR ANY REASON (INCLUDING WITHOUT LIMITATION BY REASON OF A
STOP ORDER, OR THE COMPANY’S FAILURE TO UPDATE THE REGISTRATION STATEMENT) BUT
EXCLUDING THE INABILITY OF ANY HOLDER TO SELL THE REGISTRABLE SECURITIES COVERED
THEREBY DUE TO MARKET CONDITIONS, TO REMAIN CONTINUOUSLY EFFECTIVE AND AVAILABLE
TO THE HOLDERS AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO COVER
AT ANY TIME PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD FOR AN AGGREGATE
OF MORE THAN 20 CONSECUTIVE TRADING DAYS OR

4


--------------------------------------------------------------------------------





FOR MORE THAN AN AGGREGATE OF 40 TRADING DAYS IN ANY 12-MONTH PERIOD (WHICH NEED
NOT BE CONSECUTIVE), (ANY SUCH FAILURE OR BREACH IN CLAUSES (I), (II) OR (III)
ABOVE BEING REFERRED TO AS AN “EVENT,” AND, FOR PURPOSES OF CLAUSES (I) OR (II),
THE DATE ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (III), THE DATE
WHICH SUCH 20 CONSECUTIVE OR 40 TRADING DAY PERIOD (AS APPLICABLE) IS EXCEEDED,
BEING REFERRED TO AS “EVENT DATE”), THEN IN ADDITION TO ANY OTHER RIGHTS
AVAILABLE TO THE HOLDERS: (X) ON SUCH EVENT DATE THE COMPANY SHALL PAY TO EACH
HOLDER AN AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY,
EQUAL TO 1.5% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO
THE PURCHASE AGREEMENT FOR ANY REGISTRABLE SECURITIES THEN HELD BY SUCH HOLDER
(WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE UNDER THIS
AGREEMENT); AND (Y) ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE THEREOF
(IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE
APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN
CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.5% OF THE
AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO THE PURCHASE AGREEMENT
FOR ANY REGISTRABLE SECURITIES THEN HELD BY SUCH HOLDER (WHICH REMEDY SHALL NOT
BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE UNDER THIS AGREEMENT).  THE PARTIES
AGREE THAT THE COMPANY WILL NOT BE LIABLE FOR LIQUIDATED DAMAGES UNDER THIS
SECTION 2(C) IN RESPECT OF THE WARRANTS OR THE WARRANT SHARES.  IF THE COMPANY
FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT TO THIS SECTION IN FULL
WITHIN SEVEN DAYS AFTER THE DATE PAYABLE, THE COMPANY WILL PAY INTEREST THEREON
AT A RATE OF 10% PER ANNUM (OR SUCH LESSER MAXIMUM AMOUNT THAT IS PERMITTED TO
BE PAID BY APPLICABLE LAW) TO THE HOLDER, ACCRUING DAILY FROM THE DATE SUCH
PARTIAL LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS, PLUS ALL SUCH INTEREST
THEREON, ARE PAID IN FULL.  THE PARTIAL LIQUIDATED DAMAGES PURSUANT TO THE TERMS
HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY PORTION OF A MONTH PRIOR TO
THE CURE OF AN EVENT, EXCEPT IN THE CASE OF THE FIRST EVENT DATE.
NOTWITHSTANDING THE FOREGOING, THE MAXIMUM PAYMENT TO A HOLDER ASSOCIATED WITH
ALL EVENTS IN THE AGGREGATE SHALL NOT EXCEED (I) IN ANY 30-DAY PERIOD, AN
AGGREGATE OF 1.5% OF THE PURCHASE PRICE PAID BY SUCH HOLDER FOR ITS REGISTRABLE
SECURITIES (PLUS INTEREST ACCRUED THEREON, IF APPLICABLE) AND (II) 10.0% OF THE
PURCHASE PRICE PAID BY SUCH HOLDER FOR ITS REGISTRABLE SECURITIES.

(d)           The Company shall not, from the date hereof until the date
occurring sixty (60) days after the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities other than a registration
statement on Form S-8 or, in connection with an acquisition, on Form S-4, and
other than any amendment filed to the Registration Statement converting it to a
Form S-3 Registration Statement.

(e)           Each Holder agrees to furnish to the Company a completed and
signed Selling Shareholder Questionnaire.  The Company shall not be required to
include the Registrable Securities of a Holder in a Registration Statement and
shall not be required to pay any liquidated or other damages under Section 2(c)
to any Holder who fails to furnish to the Company a fully completed and signed
Selling Shareholder Questionnaire at least two Trading Days prior to the Filing
Deadline (subject to the requirements set forth in Section 3(a)).

(f)            It is agreed and understood that the Company shall, from time to
time, be obligated to file an additional Registration Statement to cover any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement.

5


--------------------------------------------------------------------------------





3.             REGISTRATION PROCEDURES

In connection with the Company’s registration obligations hereunder, the Company
shall:


(A)           NOT LESS THAN FIVE TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, FURNISH TO EACH HOLDER COPIES OF SUCH REGISTRATION STATEMENT,
PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO, AS PROPOSED TO BE FILED, WHICH
DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH HOLDER (IT BEING ACKNOWLEDGED
AND AGREED THAT IF A HOLDER DOES NOT OBJECT TO OR COMMENT ON THE AFOREMENTIONED
DOCUMENTS WITHIN SUCH FIVE TRADING DAY PERIOD, THEN THE HOLDER SHALL BE DEEMED
TO HAVE CONSENTED TO AND APPROVED THE USE OF SUCH DOCUMENTS).  THE COMPANY SHALL
NOT FILE A REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO IN WHICH THE “SELLING STOCKHOLDER” SECTION THEREOF DIFFERS
FROM THE DISCLOSURE RECEIVED FROM A HOLDER IN ITS SELLING SHAREHOLDER
QUESTIONNAIRE (AS AMENDED OR SUPPLEMENTED), EXCEPT AS MAY OTHERWISE BE REQUIRED
BY APPLICABLE SECURITIES LAW OR THE COMMISSION.


(B)           (I)  PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER
THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III)
RESPOND AS PROMPTLY AS REASONABLY PRACTICABLE, AND IN ANY EVENT WITHIN TEN (10)
TRADING DAYS, TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO EACH
REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND, AS PROMPTLY AS REASONABLY
POSSIBLE, PROVIDE THE HOLDERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE
FROM AND TO THE COMMISSION RELATING TO SUCH REGISTRATION STATEMENT THAT PERTAINS
TO THE HOLDERS AS SELLING STOCKHOLDERS BUT NOT ANY COMMENTS THAT WOULD RESULT IN
THE DISCLOSURE TO THE HOLDERS OF MATERIAL AND NON-PUBLIC INFORMATION CONCERNING
THE COMPANY; AND (IV) COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT AND THE
EXCHANGE ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
COVERED BY EACH REGISTRATION STATEMENT.


(C)           NOTIFY THE HOLDERS AS PROMPTLY AS REASONABLY POSSIBLE (AND, IN THE
CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS PRIOR TO SUCH FILING, IN
THE CASE OF (III) AND (IV) BELOW, NOT MORE THAN ONE TRADING DAY AFTER SUCH
ISSUANCE OR RECEIPT AND, IN THE CASE OF (V) BELOW, NOT LESS THAN THREE TRADING
DAYS PRIOR TO THE FINANCIAL STATEMENTS IN ANY REGISTRATION STATEMENT BECOMING
INELIGIBLE FOR INCLUSION THEREIN) AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM
SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY FOLLOWING THE DAY (I)(A)
WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT IS PROPOSED TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES
THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF SUCH REGISTRATION STATEMENT AND
WHENEVER THE COMMISSION COMMENTS IN WRITING ON ANY REGISTRATION STATEMENT (IN
WHICH CASE THE COMPANY SHALL PROVIDE TRUE AND COMPLETE COPIES THEREOF AND ALL
WRITTEN RESPONSES THERETO TO EACH OF THE HOLDERS THAT PERTAIN TO THE HOLDERS AS
A SELLING STOCKHOLDER OR TO THE PLAN OF DISTRIBUTION, BUT NOT INFORMATION WHICH
THE COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC INFORMATION); AND
(C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT,
WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION OR ANY
OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION THAT PERTAINS
TO THE HOLDERS AS SELLING STOCKHOLDERS OR THE PLAN OF DISTRIBUTION; (III) OF THE
ISSUANCE BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY
OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT
COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY
PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, OR THE

6


--------------------------------------------------------------------------------





INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE
OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT MAKES THE FINANCIAL STATEMENTS
INCLUDED IN A REGISTRATION STATEMENT INELIGIBLE FOR INCLUSION THEREIN OR ANY
STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY
MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH REGISTRATION STATEMENT,
PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF SUCH REGISTRATION
STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY
PROSPECTUS, FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE), NOT MISLEADING.


(D)           USE REASONABLE BEST EFFORTS TO AVOID THE ISSUANCE OF, OR, IF
ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AS SOON AS PRACTICABLE.


(E)           IF REQUESTED BY A HOLDER, FURNISH TO SUCH HOLDER, WITHOUT CHARGE,
AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT
THERETO AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE
PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE FILING OF
SUCH DOCUMENTS WITH THE COMMISSION; PROVIDED, THAT THE COMPANY SHALL HAVE NO
OBLIGATION TO PROVIDE ANY DOCUMENT PURSUANT TO THIS CLAUSE THAT IS AVAILABLE ON
THE COMMISSION’S EDGAR SYSTEM.


(F)            UPON NOTIFICATION BY THE COMMISSION THAT A REGISTRATION STATEMENT
WILL NOT BE REVIEWED OR IS NO LONGER SUBJECT TO FURTHER REVIEW AND COMMENTS, THE
COMPANY SHALL REQUEST ACCELERATION OF SUCH REGISTRATION STATEMENT WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT OF SUCH NOTICE SUCH THAT IT BECOMES EFFECTIVE NO
LATER THAN 5:00 P.M. NEW YORK CITY TIME ON THE EFFECTIVE DATE AND FILE A
PROSPECTUS SUPPLEMENT FOR ANY REGISTRATION STATEMENT, WHETHER OR NOT IT IS
REQUIRED UNDER RULE 424 (OR OTHERWISE), BY 9:00 A.M. NEW YORK CITY TIME THE DAY
AFTER THE EFFECTIVE DATE.


(G)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, REGISTER
OR QUALIFY SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES
OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER
REASONABLY REQUESTS IN WRITING, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION
(OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY
AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY TO ENABLE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENTS; PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED
OR TO TAKE ANY ACTION THAT WOULD SUBJECT THE COMPANY TO GENERAL SERVICE OF
PROCESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR SUBJECT THE
COMPANY TO ANY MATERIAL TAX IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT.


(H)           IF REQUESTED BY THE HOLDERS, COOPERATE WITH THE HOLDERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THE PURCHASE AGREEMENT AND UNDER LAW, OF ALL RESTRICTIVE LEGENDS,
AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REASONABLY REQUEST.  IN
CONNECTION THEREWITH, IF REQUIRED BY THE COMPANY’S TRANSFER AGENT, THE COMPANY
SHALL PROMPTLY AFTER THE EFFECTIVENESS OF THE REGISTRATION STATEMENT CAUSE AN
OPINION OF COUNSEL AS TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT TO BE
DELIVERED TO AND MAINTAINED WITH ITS TRANSFER AGENT, TOGETHER WITH ANY OTHER
AUTHORIZATIONS, CERTIFICATES AND DIRECTIONS REQUIRED BY THE TRANSFER AGENT,
WHICH AUTHORIZE AND DIRECT THE TRANSFER AGENT TO ISSUE SUCH REGISTRABLE
SECURITIES WITHOUT LEGEND UPON SALE BY THE HOLDER OF SUCH SHARES OF REGISTRABLE
SECURITIES UNDER THE REGISTRATION STATEMENT.

7


--------------------------------------------------------------------------------





(I)            FOLLOWING THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION
3(C)(V), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT,
INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR
A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN
THE CASE OF ANY PROSPECTUS, FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE), NOT MISLEADING.


(J)            (I) IN THE TIME AND MANNER REQUIRED BY THE PRINCIPAL TRADING
MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES LISTING
APPLICATION COVERING ALL OF THE REGISTRABLE SECURITIES, (II) TAKE ALL STEPS
NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES TO BE APPROVED FOR LISTING ON THE
PRINCIPAL TRADING MARKET AS SOON AS POSSIBLE THEREAFTER, (III) IF REQUESTED BY
ANY HOLDER, PROVIDE SUCH HOLDER EVIDENCE OF SUCH LISTING, AND (IV) DURING THE
EFFECTIVENESS PERIOD, MAINTAIN THE LISTING OF SUCH REGISTRABLE SECURITIES ON THE
PRINCIPAL TRADING MARKET.


(K)           UNTIL ALL OF THE SHARES AND WARRANT SHARES ARE ELIGIBLE FOR SALE
UNDER RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT, THE COMPANY COVENANTS TO
TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE
APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER
THE DATE HEREOF PURSUANT TO SECTION 13(A) OR 15(D) OF THE EXCHANGE ACT.   UNTIL
ALL OF THE SHARES AND WARRANT SHARES ARE ELIGIBLE FOR SALE UNDER RULE 144(K)
PROMULGATED UNDER THE SECURITIES ACT, IF THE COMPANY IS NOT REQUIRED TO FILE
REPORTS PURSUANT TO SECTION 13(A) OR 15(D) OF THE EXCHANGE ACT, IT WILL PREPARE
AND FURNISH TO THE HOLDERS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE
144(C) PROMULGATED UNDER THE SECURITIES ACT ANNUAL AND QUARTERLY FINANCIAL
STATEMENTS, TOGETHER WITH A DISCUSSION AND ANALYSIS OF SUCH FINANCIAL STATEMENTS
IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD OTHERWISE BE
REQUIRED TO BE INCLUDED IN REPORTS REQUIRED BY SECTION 13(A) OR 15(D) OF THE
EXCHANGE ACT, AS WELL AS ANY OTHER INFORMATION REQUIRED THEREBY, IN THE TIME
PERIOD THAT SUCH FILINGS WOULD HAVE BEEN REQUIRED TO HAVE BEEN MADE UNDER THE
EXCHANGE ACT. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER
ACTION AS ANY HOLDER MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL SHARES AND WARRANT SHARES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS
PROVIDED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT, INCLUDING COMPLIANCE
WITH THE PROVISIONS OF THE PURCHASE AGREEMENT RELATING TO THE TRANSFER OF THE
SHARES AND WARRANT SHARES.


(L)            THE COMPANY MAY REQUIRE EACH SELLING HOLDER TO FURNISH TO THE
COMPANY A CERTIFIED STATEMENT AS TO THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY SUCH HOLDER AND ANY AFFILIATE THEREOF AND AS TO ANY NASD
AFFILIATIONS AND OF ANY NATURAL PERSONS WHO HAVE THE POWER TO VOTE OR DISPOSE OF
THE COMMON STOCK, AND THE COMPANY HAS THE RIGHT TO INCLUDE SUCH INFORMATION IN
ANY REGISTRATION STATEMENTS AND TO OTHERWISE PROVIDE SUCH INFORMATION TO THE
COMMISSION.


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
(EXCLUDING ANY UNDERWRITING DISCOUNTS AND SELLING COMMISSIONS AND ALL LEGAL FEES
AND EXPENSES OF LEGAL COUNSEL FOR ANY HOLDER) SHALL BE BORNE BY THE COMPANY
WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A REGISTRATION
STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING SENTENCE SHALL
INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES (INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS REQUIRED TO BE
MADE WITH THE SECURITIES EXCHANGES ON WHICH THE COMMON STOCK IS THEN LISTED FOR
TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES OF
PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES IF
THE PRINTING OF PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT),
(III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND

8


--------------------------------------------------------------------------------





DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY
INSURANCE, IF THE COMPANY SO DESIRES SUCH INSURANCE, AND (VI) FEES AND EXPENSES
OF ALL OTHER PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION, THE COMPANY
SHALL BE RESPONSIBLE FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL
AUDIT AND THE FEES AND EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE
REGISTRABLE SECURITIES ON ANY SECURITIES EXCHANGE AS REQUIRED HEREUNDER.  IN NO
EVENT SHALL THE COMPANY BE RESPONSIBLE FOR ANY BROKER OR SIMILAR COMMISSIONS OF
ANY HOLDER OR, EXCEPT TO THE EXTENT PROVIDED FOR IN THE TRANSACTION DOCUMENTS,
ANY LEGAL FEES OR OTHER COSTS OF THE HOLDERS.


5.             INDEMNIFICATION.


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS, PARTNERS, MEMBERS, MANAGERS,
SHAREHOLDERS, AFFILIATES AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS
ANY SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS,
MANAGERS, SHAREHOLDERS, AGENTS AND EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION,
REASONABLE COSTS OF PREPARATION AND INVESTIGATION AND REASONABLE ATTORNEYS’
FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT OF OR
RELATING TO (I) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT
THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, OR (II) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE
SECURITIES ACT, EXCHANGE ACT OR ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER, IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (A)
SUCH UNTRUE STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN
WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED
METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND APPROVED
BY SUCH HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS
OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO (IT BEING
UNDERSTOOD THAT EACH HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR (B)
IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION
3(C)(II)-(V), THE USE BY A HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER
THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED
OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF ADVICE (AS DEFINED IN
SECTION 6(F) BELOW), BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE RECEIPT OF
THE ADVICE THE MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN
CORRECTED; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 5(A) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY LOSSES IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  EACH HOLDER SHALL NOTIFY THE
COMPANY PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF
WHICH HOLDER IS AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF AN INDEMNIFIED PARTY (AS DEFINED IN
SECTION 5(C)) AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY
THE HOLDERS.


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER SHALL, NOTWITHSTANDING ANY
TERMINATION OF THIS AGREEMENT, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS DIRECTORS,

9


--------------------------------------------------------------------------------





OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT),
AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON ANY UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, ANY
PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS
OR SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT THAT, SUCH UNTRUE
STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER
FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR
TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
APPROVED BY SUCH HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT (IT
BEING UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE),
SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 5(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY LOSSES IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IN NO EVENT SHALL THE LIABILITY OF
ANY SELLING HOLDER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE
NET PROCEEDS RECEIVED BY SUCH HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF, INCLUDING
THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND
THE PAYMENT OF ALL REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH
DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR
LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT
SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH
DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

10


--------------------------------------------------------------------------------




All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 5(A)
OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’ OR OTHER
REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.


6.             MISCELLANEOUS


(A)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER
OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY, AS
THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY
LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH
HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR
ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR
SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE DEFENSE THAT
A REMEDY AT LAW WOULD BE ADEQUATE.

11


--------------------------------------------------------------------------------





(B)           NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AND TO THE EXTENT SPECIFIED
IN SCHEDULE 3.1(X) TO THE PURCHASE AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS
SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY PURSUANT HERETO) MAY
INCLUDE SECURITIES OF THE COMPANY IN A REGISTRATION STATEMENT OTHER THAN THE
REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT PRIOR TO THE EFFECTIVE DATE
ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY OF IT SECURITY HOLDERS.


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER, EXCEPT FOR, AND AS PROVIDED IN THE TRANSACTION DOCUMENTS.


(D)           BENEFITS OF THE AGREEMENT.  THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS OF THE PARTIES.  NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES
HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES,
OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT.


(E)           COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT (UNLESS AN EXEMPTION THEREFROM IS AVAILABLE) IN CONNECTION WITH SALES OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT AND SHALL SELL THE
REGISTRABLE SECURITIES ONLY IN ACCORDANCE WITH A METHOD OF DISTRIBUTION
DESCRIBED IN THE REGISTRATION STATEMENT.


(F)            DISCONTINUED DISPOSITION.  EACH HOLDER FURTHER AGREES BY ITS
ACQUISITION OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM
THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION
3(C)(II)-(V), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH
REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT UNTIL IT IS ADVISED IN
WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS
MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE
APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


(G)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE OR
DIRECTOR BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER WRITTEN
NOTICE OF SUCH DETERMINATION AND, IF WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH
NOTICE, ANY SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE
IN SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES
SUCH HOLDER REQUESTS TO BE REGISTERED, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS
APPLICABLE TO ALL HOLDERS OF REGISTRATION RIGHTS ON A PRO RATA BASIS; PROVIDED,
THAT IF AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER ANY
SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED
IN CONNECTION WITH SUCH REGISTRATION, THE COMPANY SHALL DETERMINE FOR ANY REASON
NOT TO REGISTER OR TO DELAY REGISTRATION OF SUCH SECURITIES, THE COMPANY MAY, AT
ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO SUCH HOLDER AND,
THEREUPON, (I) IN THE CASE OF A DETERMINATION NOT TO REGISTER, SHALL BE RELIEVED
OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE SECURITIES PURSUANT TO THIS
SECTION 6(G) IN CONNECTION WITH SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION
TO PAY EXPENSES IN ACCORDANCE WITH SECTION 4 HEREOF), AND (II) IN THE CASE OF A
DETERMINATION TO DELAY

12


--------------------------------------------------------------------------------





REGISTERING, SHALL BE PERMITTED TO DELAY REGISTERING ANY REGISTRABLE SECURITIES
BEING REGISTERED PURSUANT TO THIS SECTION 6(G) FOR THE SAME PERIOD AS THE DELAY
IN REGISTERING SUCH OTHER SECURITIES.


(H)           AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY BE AMENDED ONLY BY A
WRITING SIGNED BY ALL OF THE PARTIES HERETO.  THE COMPANY MAY TAKE ANY ACTION
HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE PERFORMED BY
IT, ONLY IF THE COMPANY SHALL HAVE OBTAINED THE WRITTEN CONSENT TO SUCH
AMENDMENT, ACTION OR OMISSION TO ACT, OF EACH PURCHASER. NO CONSIDERATION SHALL
BE OFFERED OR PAID TO ANY HOLDER TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION
OF ANY PROVISION OF THIS AGREEMENT UNLESS THE SAME CONSIDERATION ALSO IS OFFERED
TO ALL OF THE HOLDERS.  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY
UNDER THIS AGREEMENT OR OTHERWISE OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT
OR REMEDY SHALL NOT OPERATE AS A WAIVER THEREOF.


(I)            NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE OR
E-MAIL TO THE FACSIMILE NUMBER OR E-MAIL ADDRESSED SPECIFIED IN THIS SECTION ON
A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON
ANY TRADING DAY, (III) THE BUSINESS DAY FOLLOWING THE DATE OF MAILING, IF SENT
BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE WITH NEXT DAY DELIVERY
SPECIFIED, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.

The address for such notices and communications shall be as follows:

If to the Company:

MathStar, Inc.

 

19075 N.W. Tanasbourne Drive

 

Suite 200

 

Hillsboro, Oregon 97124

 

Telephone No.: (503) 726-5500

 

Facsimile No.: (503) 726-5501

 

Attention: Chief Financial Officer

 

 

With a copy to:

Winthrop & Weinstine, P.A.

 

Suite 3500

 

225 South Sixth Street

 

Minneapolis, Minnesota 55402-4629

 

Telephone No.: (612) 604-6400

 

Facsimile No.: (612) 604-6800

 

Attention: Michele D. Vaillancourt, Esq.

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature pages
hereto.

 

 

If to any other Person who is
then the registered Holder:

To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

13


--------------------------------------------------------------------------------




provided, that any party may change its address for notices by providing written
notice to the other parties in the manner prescribed by this Section.


(J)            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF
THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.  THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH HOLDER.  THE RIGHTS OF THE HOLDERS HEREUNDER, INCLUDING THE RIGHT TO HAVE
THE COMPANY REGISTER REGISTRABLE SECURITIES PURSUANT TO THIS AGREEMENT, MAY BE
ASSIGNED BY EACH HOLDER TO TRANSFEREES OR ASSIGNEES OF ALL OR ANY PORTION OF THE
REGISTRABLE SECURITIES, BUT ONLY IF (I) THE HOLDER AGREES IN WRITING WITH THE
TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH RIGHTS, AND A COPY OF SUCH AGREEMENT IS
FURNISHED TO THE COMPANY WITHIN A REASONABLE TIME AFTER SUCH ASSIGNMENT, (II)
THE COMPANY IS, WITHIN A REASONABLE TIME AFTER SUCH TRANSFER OR ASSIGNMENT,
FURNISHED WITH WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR
ASSIGNEE AND THE SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE
BEING TRANSFERRED OR ASSIGNED, (III) AT OR BEFORE THE TIME THE COMPANY RECEIVED
THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (II) OF THIS SENTENCE, THE TRANSFEREE
OR ASSIGNEE AGREES IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF THE
PROVISIONS CONTAINED HEREIN AND (IV) THE TRANSFEREE IS AN “ACCREDITED INVESTOR,”
AS THAT TERM IS DEFINED IN RULE 501 OF REGULATION D.


(K)           EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


(L)            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT
AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) WILL
BE COMMENCED IN THE NEW YORK COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT SUCH
PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF
ANY PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS
AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTIES FOR ITS ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


(M)          CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.

14


--------------------------------------------------------------------------------





(N)           SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


(O)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(P)           INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT
WITH THE OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER HEREUNDER.  THE DECISION OF EACH PURCHASER TO PURCHASE SECURITIES
PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE INDEPENDENTLY OF ANY OTHER
PURCHASER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR DOCUMENT
DELIVERED AT ANY CLOSING, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT HERETO
OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT WITH RESPECT TO
SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH
PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED AS AGENT FOR SUCH
PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO
PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION WITH
MONITORING ITS INVESTMENT IN THE SECURITIES OR ENFORCING ITS RIGHTS UNDER THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO PROTECT AND ENFORCE
ITS RIGHTS, INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF THIS
AGREEMENT, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS
AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  THE COMPANY
ACKNOWLEDGES THAT EACH OF THE PURCHASERS HAS BEEN PROVIDED WITH THE SAME
REGISTRATION RIGHTS AGREEMENT FOR THE PURPOSE OF CLOSING A TRANSACTION WITH
MULTIPLE PURCHASERS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY ANY
PURCHASER.


(Q)           CURRENCY.  UNLESS OTHERWISE INDICATED, ALL DOLLAR AMOUNTS REFERRED
TO IN THIS AGREEMENT ARE IN UNITED STATES DOLLARS.  ALL AMOUNTS OWING UNDER THIS
AGREEMENT ARE IN UNITED STATES DOLLARS.  ALL AMOUNTS DENOMINATED IN OTHER
CURRENCIES SHALL BE CONVERTED IN THE UNITED STATES DOLLAR EQUIVALENT AMOUNT IN
ACCORDANCE WITH THE APPLICABLE EXCHANGE RATE IN EFFECT ON THE DATE OF
CALCULATION.


(R)            FURTHER ASSURANCES.  THE PARTIES SHALL EXECUTE AND DELIVER ALL
SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTIONS AS MAY
REASONABLY BE REQUIRED TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
EVIDENCE THE FULFILLMENT OF THE AGREEMENTS HEREIN CONTAINED.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

MATHSTAR, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF HOLDERS TO FOLLOW]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 


--------------------------------------------------------------------------------




Annex A

Plan of Distribution

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions.  These sales may be
at fixed or negotiated prices.  The Selling Stockholders may use any one or more
of the following methods when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  short sales;

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment or supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

Upon the Company being notified in writing by a Selling Stockholder that any
material agreement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to


--------------------------------------------------------------------------------




this prospectus will be filed, if required disclosing (i) the name of each such
Selling Stockholder and of the participating broker-dealer(s), (ii) the number
of shares involved, (iii) the price at which such shares of Common Stock were
sold, (iv) the commissions paid or discounts or concessions allowed to such
broker-dealers, where applicable, (v) if applicable, that such broker-dealer(s)
did not conduct any investigation to verify the information set out or
incorporated by reference in this prospectus, and (vi) other facts material to
the transaction.  In addition, upon the Company being notified in writing by a
Selling Stockholder that a donee or pledgee intends to sell more than 500 shares
of Common Stock, a supplement to this prospectus will be filed if then required
in accordance with applicable securities laws.

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Selling Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this Prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
Prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, attributable to the sale of shares will be
borne by the Selling Stockholder.  Each Selling Stockholder has represented and
warranted to the Company that it acquired the securities subject to this
registration statement in the ordinary course of such Selling Stockholder’s
business and, at the time of its purchase of such securities such Selling
Stockholder had no agreements or understandings, directly or indirectly, with
any person to distribute any such securities.

The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If the Selling Stockholders use this
prospectus for any sale of the Common Stock, they will be subject to the
prospectus delivery requirements of the Securities Act unless an exemption
therefrom is available.  The Selling Stockholders will be responsible to comply
with the applicable provisions of the Securities Act and Exchange Act, and the
rules and regulations thereunder promulgated, including, without limitation, to
the extent applicable, Regulation M, as applicable to such Selling Stockholders
in connection with resales of their respective shares under this Registration
Statement.

In connection with sales of the shares of Common Stock or otherwise, the Selling
Stockholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of Common Stock in the course of
hedging in positions they assume.  The Selling Stockholders may also sell shares
of Common Stock short and deliver shares of Common Stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales.  The Selling Stockholders may also loan or
pledge shares of Common Stock to broker-dealers that in turn may sell such
shares.

The Company is required to pay all fees and expenses incident to the
registration of the shares, but we will not receive any proceeds from the sale
of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act and state securities laws, relating to the
registration of the shares offered by this Prospectus.


--------------------------------------------------------------------------------




Annex B

MathStar, Inc.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock, $0.01 par value per share (the
“Common Stock”), of MathStar, Inc. (the “Company”) (the “Registrable
Securities”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of September 26, 2006 (the “Registration Rights Agreement”),
among the Company and the Purchasers named therein.  A copy of the Registration
Rights Agreement is available from the Company upon request as follows:
MathStar, Inc., 19075 N.W. Tanasbourne Drive, Suite 200, Hillsboro, Oregon
97124, Facsimile No.:  (503) 726-5501, Attention: Chief Financial Officer.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

1.             Your identity and background as the Beneficial Holder of Common
Stock and Warrants

(a)                                  Your full legal name:

(b)                                 Citizenship:

(c)                                  Social Security No. or Taxpayer ID No.:

(d)                                 Your address, telephone number, facsimile
number and email address:

Address:

 

Telephone No.:

Fax No.:

Email Address:

Contact Person:


--------------------------------------------------------------------------------




(e)           If the undersigned is other than a natural person, the name(s) of
the individual(s) who, directly or indirectly, alone or with others, has the
power to vote or dispose of the Common Stock.

(f)            Full legal name of person through which you hold the Common Stock
and Warrants only if different than as set forth in Item 1(a) above (i.e. name
of your broker or the DTC participant, if applicable, through which your shares
of Common Stock are held):

Name of broker:

DTC No.:

Contact Person:

Telephone No.:

2.             Your Relationship with the Company

(a)                                  Have you or any of your affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) held any position or office or have you
had any other material relationship with the Company (or its predecessors or
affiliates) within the past three years?

o            Yes

o            No

(b)                                 If your response to Item 2(a) above is yes,
please state the nature and duration of your relationship with the Company:

 

 

3.             Your interest in the Common Stock and Warrants

(a)                                  State the total number of shares
(identifying separately those number of shares of Common Stock underlying the
Warrants you expect to purchase in connection with the proposed sale of Common
Stock and Warrants by the Company:

 

(b)                                 Do you beneficially own(1) any securities of
the Company other than the securities you will receive in connection with the
proposed sale of Common Stock and Warrants by the Company?

o            Yes

o            No

--------------------------------------------------------------------------------

(1) NOTE:  For purposes of this question, shares are considered “beneficially
owned” by a person if the person, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power and/or investment power with respect to such shares.  “Voting power” is
the power to vote or direct the voting of the shares, and “investment power” is
the power to dispose of (or direct the disposition of) the shares.


--------------------------------------------------------------------------------




(c)                                  If your answer to Item 3(b) above is yes,
state the type, the aggregate amount or number of shares of such other
securities of the Company beneficially owned by you:

Type:

Aggregate Amount/Number of Shares:

CUSIP No(s).:

Holder of record:

Note:  List separately shares held of record jointly with another person, in a
fiduciary capacity or in a name other than your own.  Attach additional sheets
and itemize, if necessary.

(d)                                 Do you have both sole voting power and sole
investment power with respect to all the shares to be purchased in the proposed
sale of Common Stock and Warrants by the Company and any shares already
beneficially owned by you?

o            Yes

o            No

(e)                                  If your answer to Item 3(d) above is no,
provide information in the space below with respect to those persons who have
sole voting power and sole investment power, with respect to the shares to be
purchased in the proposed sale of Common Stock and Warrants by the Company and
any shares already beneficially owned by you.

 

 

 

(f)                                    Do you wish to disclaim beneficial
ownership of any of the shares of Common Stock and   Warrants (either to be
purchased in the proposed offering or currently owned) that are described above?

o            Yes

o            No

(g)                                 If your answer to Item 3(f) is yes, provide
information in the space below with respect to why you wish to disclaim
beneficial ownership, including the number of shares as to which beneficial
ownership is disclaimed.

 

 

 


--------------------------------------------------------------------------------




(h)                                 Do you have the right to acquire beneficial
ownership of any shares of Common Stock within 60 days?

o            Yes

o            No

(i)                                     If your answer to Item 3(h) is yes,
state the number of shares as to which you have the right to acquire beneficial
ownership within 60 days in the space provided below and describe the date and
circumstances under which you have any such right of acquisition.

 

 

 

(j)                                     At the time of your receipt of the
Common Stock and Warrants upon the completion of the proposed sale of Common
Stock and Warrants, will you have any agreements or understandings, directly or
indirectly, with any person to distribute the Common Stock or Warrants?

o            Yes

o            No

(k)                                  If your response to Item 3(j) above is yes,
please describe such agreements or understandings:

 

 

4.             Beneficial Ownership

(a)                                  Is the beneficial holder of the Common
Stock and Warrants (whether now held or to be purchased) an SEC-reporting
company?

o            Yes

o            No

(b)                                 If your answer to Item 4(a) above is no,
name the natural person(s) who exercise voting or investment control over the
Common Stock and Warrants (whether now held or to be purchased) and give their
current titles and describe the relationship of such individuals to the
beneficial owner, including their relationships with any intermediate entities,
naming such entities:

Name(s) of Natural Person(s) and Title(s): 

 

 


--------------------------------------------------------------------------------




5.             Broker-Dealer Status

(a)                                  Are you a broker-dealer?

o                                    Yes

o                                    No

Note:                   If yes, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

(b)                                 Are you an affiliate of a broker-dealer?

o                                    Yes

o                                    No

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

o                                    Yes

o                                    No

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, beneficial
owners of Common Stock and Warrants are advised to consult their own securities
law counsel regarding the consequences of being named or not being named as a
selling securityholder in the Registration Statement and the related prospectus.

The undersigned acknowledges its obligation to comply with the provisions of the
Securities Exchange Act of 1934 and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Common Stock pursuant to the
Registration Statement.  The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”


--------------------------------------------------------------------------------




By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

In the event that the Company is required to file a new or additional
registration statement to register shares of Common Stock beneficially owned by
the undersigned, the undersigned hereby agrees to complete and return to the
Company, upon the request of the Company, a new Questionnaire (in a form
substantially similar to this Questionnaire).

In the event that the undersigned transfers all or any portion of the Company’s
Common Stock or Warrants after the date on which the information in this
Questionnaire is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.

By signing below, the undersigned consents to the disclosure of the information
contained in this Questionnaire and the inclusion of such information in the
Registration Statement, the related prospectus and any state securities or “Blue
Sky” applications.  The undersigned understands that the information in this
Questionnaire will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement or related prospectus.

By signing below, the undersigned represents that the information provided
herein is accurate and complete.  The undersigned agrees to promptly notify the
Company of any material inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof and prior to the
effectiveness of the Registration Statement.

Once this Questionnaire is executed by the undersigned beneficial holder and
received by the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and shall be governed
in all respects by the internal laws of the State of New York.

Dated:                    , 2006

 

 

 

 

 

(Name) [Please print or type]

 

 

 

By:

 

 

 

                    (Authorized Signature)

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------